Citation Nr: 1308769	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  07-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision by the RO which denied service connection for an acquired psychiatric disorder.  In October 2008, a hearing was held at the RO before the undersigned member of the Board.  A copy of the transcript has been associated with the record.  

The Veteran's claim was remanded in April 2009 for additional development. Specifically, the Board requested that, if additional competent medical evidence was received which indicated or suggested that the Veteran had a psychiatric disability at present which was related to service, he should be scheduled for a VA psychiatric examination to determine, if feasible, the etiology and date of onset of any identified psychiatric disorder.  In that case, the examiner was asked to render an opinion as to whether it is at least as likely as not that any identified psychiatric disorder was first manifested in service.  The development requested in the remand was subsequently accomplished and a VA examination was provided in November 2009.  After the case was returned to the Board, the Board determined that the examination was inadequate because no rationale was provided, and remanded the case again in May 2011.  Thereafter, another VA examination was provided in August 2011; but upon review by the Board in April 2012, it was determined that once again, no rationale had been provided for the opinion.  Therefore, the Board remanded this case again in April 2012.  The case has now been returned to the Board and the record shows the Veteran was afforded an examination in June 2012.  The examiner reviewed the Veteran's previous medical history and provided a sufficient rationale for the opinion, as will be explained in more detail below.  Thus, the directives of the Board's remand have been substantially complied with and the case is now ready for appellate review.




FINDING OF FACT

A psychiatric disorder, to include schizophrenia, schizoaffective disorder, anxiety disorder, major depression, and panic disorder, was not diagnosed in service or for many years thereafter, and is not related to service or any incident therein.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by active service nor may a psychosis be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1131, 1113 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in June 2005 informed the Veteran of three of the five elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter did not provide the criteria for assigning effective dates and disability ratings, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim for service connection for an acquired psychiatric disorder is being denied on the merits, no effective date will be assigned, so there can be no possibility of any prejudice to the Veteran.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records, Social Security Administration (SSA) records, and copies of the Veteran's VA treatment records and private treatment records.  The Veteran provided copies of some private treatment records and letters from his former wife and former service members.  The RO also provided the Veteran with VA examinations in September 2009 and August 2011, with an additional medical opinion in June 2012.  The examination reports and opinion obtained contain sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Veteran indicated psychiatric treatment at the VAMC in New Port Richey dating back to the 1980s.  The RO made efforts to obtain these records but only records dating back to 2001 were available from this facility.  It appears that any further efforts to obtain these records would be futile.  Therefore, the RO has satisfied the criteria under 38 C.F.R. § 3.159(c)(2).  The Veteran was notified of the RO's efforts in January 2010 in accordance with 38 C.F.R. § 3.159 (e)(1) and a formal finding of unavailability was made by the RO documenting its efforts to obtain these records in January 2010.  

The Veteran has been afforded a hearing before a Veterans Law Judge in which he presented oral argument in support of his service connection claim.  Neither the Veteran nor his representative has identified any prejudice in the conduct of the Board hearing. 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Service connection

The Veteran originally sought service connection for a "mental condition" in 2005.  He indicated that his mental condition had its onset in service and that he sought treatment from a chaplain from the 7th Engineers at Fort Polk, LA.  He testified at the Board hearing in 2008 that he never had any treatment for mental health conditions prior to service.  He indicated that in service he did not experience any mental conditions but just went through the stress that any soldier would go through.  However, towards the end of his service he testified that he was called to testify against his superiors, who were allegedly involved in drugs, but he refused to do so and felt that he was singled out.  He felt that he was discharged early because they wanted to get rid of him.  After service he states that he started to receive treatment six to eight years later at the Tampa VA medical clinic and then at New Port Richey.

The Veteran's wife also testified that she had been married to the Veteran since 1986 and had witnessed his mental health condition decline in those years.  She commented that the Veteran often talked about his experiences and problems in service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, --- F.3d ----, No. 2011-7184, 2013 WL 628429 *5 (Fed. Cir. February 21, 2013), affirming Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011) [emphasis added].  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Psychoses is listed as a chronic condition under 38 C.F.R. § 3.309(a).  Under 38 C.F.R. § 3.384, the term "psychosis" means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Otherwise Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder.  Therefore, any psychiatric disorders that the Veteran has that meet the definition of psychosis can be awarded service connection by demonstrating a continuity of symptomatology since service under 38 C.F.R. § 3.303(b).  Psychoses also may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.  

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  "Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau, 492 F.3d at 1377, n4.   A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In analyzing this claim, the initial inquiry is whether the Veteran has a present psychiatric disability.  The record shows the Veteran has been diagnosed with an anxiety disorder as early as 1996 and continued to seek treatment over the years.  He has been assessed as having depression as well.  A November 2008 VA outpatient treatment record shows an Axis I diagnosis of chronic paranoid schizophrenia, dysthymia, and generalized anxiety disorder.  In August 2011, a VA examiner diagnosed the Veteran with schizoaffective disorder, major depressive disorder, and recurrent and polysubstance dependence.  Thus, the presence of a current psychiatric disability has been established.

The next inquiry is whether there is any evidence in the military service treatment records of a psychiatric disorder.  

The Veteran's service treatment records are negative for any treatment for a psychiatric disorder.  As there is no record of treatment for or diagnosis of a mental health disorder in service, there is no evidence of a direct incurrence of a psychiatric disorder in service under 38 C.F.R. § 3.303(a).  Therefore, the determinative issue is whether any of the Veteran's post-service psychiatric disorders can be related to the Veteran's military service, either by establishing a continuity of symptomatology of any psychosis (including schizophrenia) under 38 C.F.R. § 3.303(b); or by medical evidence establishing that a post-service diagnosis of a disease was incurred in service under 38 C.F.R. § 3.303(d).

The Veteran submitted copies of letters he sent home during his time in the service.  A letter dated in May 1980 notes that he was mad all the time.  Another letter in 1980 notes the Veteran stated everyone thought he was "nuts" but that he thought he was just hot-tempered.  A letter in January 1981 notes that he was being kicked out of the Army because they said he would yell and do crazy things.

After service, the record shows that in February 1996 the Veteran had a prescription for Xanax.  A February 1999 VA treatment record also notes that the Veteran reportedly had gone to the emergency room for an anxiety attack.  He further noted that he was depressed.  He was diagnosed with anxiety.  

A January 2001 VA outpatient treatment record notes the Veteran's reports of having seen a "MHD" in 1979 while in the military for six months.  The Veteran indicated that he was depressed and that his mind would race.  He noted that this had been going on off and on for his entire life but had gotten worse in the last few months.  It was determined that the Veteran had symptoms consistent with a generalized anxiety disorder and depression.  A later January 2001 private treatment record notes the Veteran reported depression in the last three years with an increase in symptoms during the last six months.  

A March 2003 private psychologist diagnosed the Veteran with major depressive disorder and an anxiety disorder, as part of his SSA claim.  

A September 2003 VA treatment record shows a diagnosis of depression secondary to pain.  An August 2004 VA treatment record notes the Veteran had called for an emergency appointment, as he was extremely angry about his pain and that his life had gone "down hill" ever since he was in the military.  In November 2004, another VA psychiatric outpatient treatment record notes the Veteran had chronic resistant depression and anxiety for seven years secondary to chronic pain suffered in a motor vehicle accident in 1997.  Similarly, in January 2005 a VA staff psychiatrist had the impression of a mood disorder secondary to general medical condition and generalized anxiety disorder.  It was noted that the Veteran had stated he suffered undue emotional distress as a result of motor vehicle accidents in 1986, 1994, and 2003, and that he also was hit as a pedestrian in 1997.  As a result he had continued physical distress that had produced a multitude of psychiatric problems.

In November 2008, a VA outpatient psychiatric evaluation notes the Veteran reported having emotional and mental problems dating back to his military service.  He related that they wanted him to be a "narc" on someone in service but that he refused and was persecuted for this.  He also state that they thought he was crazy in the military.  He indicated that he would hear voices at night and felt afraid all these years that some ill will would come from events in service.  He recalled witnessing  a peer cut his own wrist.  The psychiatrist diagnosed the Veteran has having paranoid chronic schizophrenia, dysthymia, and generalized anxiety disorder.  The psychiatrist commented that it was difficult to ascertain to what degree the Veteran might be delusional due to anecdotal history provided; he did describe signs and symptoms of schizophrenia dating back to his military service.

An April 2009 VA treatment record notes a diagnosis of schizoaffective disorder, panic disorder, and depression, secondary to medical.

The Veteran underwent a VA examination in September 2009 to address whether any of the Veteran's psychiatric disorders could be related to his military service.  The examiner assessed the Veteran's psychiatric history and conducted a mental health examination.  The Axis I diagnosis was polysubstance dependence and substance-induced mood disorder with mixed features.  It was determined that this diagnosis was not caused by or a result of military service.  The rationale given was a review of the Veteran's military records, claims file, treatment records, clinical evaluation, review of recent research, psychological testing, and DSM-IV diagnostic criteria.

The Board remanded this case for another medical opinion with a sufficient rationale.  In August 2011, a VA examiner diagnosed the Veteran with schizoaffective disorder, major depressive disorder, and recurrent and polysubstance dependence.  He did not meet the DSM-IV criteria for dysthymia, panic disorder, generalized anxiety disorder, or paranoid schizophrenia.  It was determined that the Veteran's schizoaffective disorder, major depressive disorder, and recurrent and polysubstance dependence did not have their onset during, or were otherwise related to the Veteran's active military service.  The opinion was based on review of the Veteran's military records, review of the claims file, treatment records, clinical evaluation, review of recent research, and DSM-IV-TR diagnostic criteria.

As the rationale provided in August 2011 was exactly the same as the previous rationale provided in 2009 that the Board had found insufficient, the case was returned again for another medical opinion.

In June 2012, a VA examiner determined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In providing this opinion, the examiner documented the Veteran's long psychiatric history including with his prescription medication for anxiety in 1997.  The examiner noted that there was record of diagnosis of anxiety in 1999; but that the first documented VA mental health treatment was in 2001.  At that time the Veteran denied any previous psychiatric treatment history.  The examiner noted that in 2008 the Veteran discussed at length his being under pressure to "rat" on others that were using drugs in the military.  He apparently saw a chaplain secondary to depression because people threatened "friendly fire".  The examiner also noted that in November 2008, a VA psychiatric noted that the Veteran described signs and symptoms of schizophrenia dating back to the military, but that the psychiatrist did not have access to the Veteran's claims file, service treatment records, or military personnel records.  The opinion was based entirely on the Veteran's lay statements.  The examiner noted that the 2008 psychiatrist did not address the multiple other psychiatric treatment notes indicating depression due to medical conditions (i.e., chronic pain issues); nor the alternative explanations for the present problems (e.g., childhood issues such as physical and sexual abuse).  The June 2012 examiner further took issue with the later diagnosis of schizoaffective, panic disorder, and depression secondary to medical and schizoid traits noting that there was no indication as to why the diagnosis was changed from the psychiatrist's assessment in November 2008.  Finally, the examiner reviewed the opinions provided by the two previous VA examiners in September 2009 and August 2011.

The examiner determined that based on review of the Veteran's service treatment records the Veteran did not have any mental health problems in service.  There was no treatment for mental health issues in service.  He claimed to have been asked by the Army to become an informant and "narc" on his fellow soldiers; but there is no indication in the claims file to suggest this, including in the multiple letters written by him and his previous wife.  The examiner noted copies of the letters home from him and his previous wife, and lay statements from the Veteran regarding his symptomatology.  The VA examiner noted these letters and indicated that the Veteran appeared to just be going through normal problems with adjusting to military life. The examiner noted the letters indicating that he was being discharged from the Army because he was yelling and doing "crazy" things but that there were no specific behavioral markers associated with this comment.  The examiner further noted that another letter indicated that he was being kicked out because of threatening to do bodily harm to his lieutenant and captain.  However, the examiner commented that in reviewing other letters from fellow soldiers including his lieutenant, who indicated that he was good soldier and should be allowed to receive an honorable discharge, in addition to other conflicting statements from the Veteran, the Veteran's reliability in making these assertions was questionable.

The VA examiner in June 2012 found that the Veteran's anxiety disorder and depression were a result of the multiple post-service motor vehicle accidents.  It was noted that multiple medical records dated from 1995 to current indicated the Veteran consistently reported symptoms of depression and anxiety secondary to medical issues (i.e., chronic pain).  It was further noted that additional underlying etiology of these symptoms was physiological effects of chronic benzodiazepine use and history of alcohol use.  The examiner questioned the diagnosis given of schizophrenia and schizoaffective disorder; but stated that even if the Veteran had these diagnoses there was no evidence linking the current diagnosis to military service.  The examiner noted the one psychiatrist who indicated symptoms of schizophrenia since the military but discounted this opinion, as it was not based on review of the relevant records, did not have a rationale, and the psychiatrist never explored alternative causes of symptoms presented.  The examiner noted that a VA nurse in November 2008 determined that his current depression was secondary to chronic pain secondary to multiple injuries over the years since his discharge from the military.  The examiner took issue with this opinion because there was no reasoning offered for the opinion; the opinion was based entirely on the Veteran's lay statements; and the nurse did not explore alternative explanations.  

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the Court has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's psychiatric disorders are not related to any event in service.  

The Board acknowledges that the Veteran is competent to report that he has continued to experience anxiety and depression since his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he had anxiety in service because he felt persecuted for not testifying against his fellow service members.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It is within the Veteran's realm of personal knowledge whether he had anxiety in service and was threatened in service, and has continued to experience anxiety and depression since service.  However, the Board finds that the Veteran's statements are not credible with respect to the onset and continuity of his anxiety and depression.  He has stated that he has continued to experience anxiety and depression since service; however, he did not describe any anxiety and depression in his service treatment records.  He also noted on a January 2001 treatment record that he only had a three year history of depression.  Therefore, with respect to the onset of experiencing depression and anxiety, the probative value of the Veteran's lay assertions is diminished and the Board cannot rely on his statements.  

Even if the Veteran's statements regarding the onset of the anxiety and depression were credible, it does not follow that any present psychiatric disorders are necessarily related to any demonstrated continuous symptomatology.  While the Veteran is competent to state that he has suffered from depression and anxiety since service, he is not competent to determine the underlying cause of the symptoms, i.e., major depression, schizophrenia, anxiety disorder, etc.  

The Veteran contends that his current psychiatric disorders are related to events in service; however, competent medical evidence or opinion is required to corroborate these contentions. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between an in-service event or injury and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any psychiatric disorders are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation.   

Additionally, as the Veteran's first finding of schizophrenia was in 2008, approximately 27 years after discharge from service, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board also finds it significant that a VA examiner in June 2012 found that after reviewing the claims file and pertinent medical history that the Veteran's psychiatric disorders were related to his post-service motor vehicle accidents, rather than any event in service, including being asked to "narc" on his fellow service members.  The examiner reviewed all the pertinent information of record, including the Veteran's lay assertions, the letters to and from his family during his service, the medical records, and previous medical opinions.  The examiner noted that that the medical information of record supported that his psychiatric diagnoses had no relationship to service, but rather were related to his post-service motor vehicle accidents and subsequent injuries.  The record is consistent with the examiner's assertion as there are multiple findings of record showing psychiatric diagnoses secondary to pain and/or general medical condition.  

The probative value of the VA examiner's opinion is high as the examiner was fully informed of the Veteran's medical history, provided a fully articulated rationale, and the opinions were supported by reasoned analyses.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

On the other hand, the 2008 VA psychiatrist who noted symptoms of schizophrenia since service and the statement from the VA nurse in 2008 indicating a relationship between the Veteran's psychiatric diagnoses and service are not probative for the reasons noted by the June 2012 VA examiner.  Namely, the opinions do not have any rationale; they are not informed opinions as they are not based on review of relevant information in the records; and they are not fully-articulated, i.e., it is not clear how they reached the opinions that they did.

The Veteran submitted multiple lay statements regarding his continued psychiatric symptoms during and after service.  While these statements have been considered, for the psychiatric disorders (other than schizophrenia and schizoaffective disorder), service connection cannot be granted on the basis of continued symptomatology under 38 C.F.R. § 3.303(b).  The most probative medical evidence also does not establish entitlement to service connection for the psychiatric disorders on a direct basis under 38 C.F.R. § 3.303(a).  The Board has determined that there is no probative evidence of in-service incurrence of any psychiatric disorders and that the most probative post-service medical evidence also does not establish a relationship between the Veteran's present disabilities and service.  

In addition, the most probative medical evidence does not establish a chronic psychiatric disability that first manifested in service, even considering the lay evidence of continuity of symptomatology under 38 C.F.R. § 3.303(b), because as noted above, the Veteran is not competent to attribute his continued symptoms of anxiety and depression back to a diagnosis of schizophrenia or schizoaffective disorder.  He also has submitted inconsistent statements regarding the onset of his psychiatric symptoms.  

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current psychiatric disorders had their onset during active service or are related to any in-service disease, event, or injury.  See 38 U.S.C.A. § 1131.  Accordingly, the Board finds that the criteria for service connection for a psychiatric disorder are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).
 

ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


